           1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
                  ksinclair@earlysullivan.com
           2    Sophia S. Lau, Esq., Nevada Bar No. 13365
                  slau@earlysullivan.com
           3    EARLY SULLIVAN WRIGHT
                  GIZER & McRAE LLP
           4    8716 Spanish Ridge Avenue, Suite 105
                Las Vegas, NV 89148
           5    Telephone: (702) 331-7593
                Facsimile: (702) 331-1652
           6
                Attorneys for Defendant
           7    NORTH AMERICAN TITLE INSURANCE COMPANY
           8                                   UNITED STATES DISTRICT COURT
           9                                             DISTRICT OF NEVADA
           10     WELLS FARGO BANK, NATIONAL                          Case No.: 2:19-cv-01111-RFB-VCF
                  ASSOCIATION,
           11
                                            Plaintiff,
           12
                                 vs.                                  SUBSTITUTION OF ATTORNEY
           13
                  NORTH AMERICAN TITLE
           14     INSURANCE COMPANY,
           15                               Defendant.
           16

           17

           18

           19

           20

           21          PLEASE TAKE NOTICE that, subject to approval by the Court, Defendant NORTH

           22   AMERICAN TITLE INSURANCE COMPANY hereby substitutes Kevin S. Sinclair and Sophia

           23   S. Lau of Early Sullivan Wright Gizer & McRae LLP, as counsel of record in place of Brittany

           24   Wood, Elizabeth Aronson and Aaron R. Maurice of Kolesar & Leatham. All future notices in this

           25   matter should be sent to:

           26          Early Sullivan Wright Gizer & McRae LLP

           27          8716 Spanish Ridge Avenue, Suite 105

           28          Las Vegas, NV 89148

                                                                  1
                                                     SUBSTITUTION OF ATTORNEY
532522.1
           1            Phone: (702) 331-7593     Fax: (702) 331-1652
           2            Email: ksinclair@earlysullivan.com / slau@earlysullivan.com
           3

           4    I consent to the substitution.       NORTH AMERICAN TITLE INSURANCE COMPANY
           5

           6    Date:      January 30, 2020          __________/s/ Annie Malave________________________
                                                     Authorized representative
           7

           8
                We consent to the substitution.      KOLESAR & LEATHAM
           9

           10   Date:      January 30, 2020          __________/s/ Aaron R. Maurice_____________________
                                                     Aaron R. Maurice, Esq.
           11

           12
                                                     __________/s/ Brittany Wood________________________
           13                                        Brittany Wood, Esq.

           14
                                                     __________/s/ Elizabeth Aronson_____________________
           15
                                                     Elizabeth Aronson, Esq.
           16

           17   We consent to the substitution.      EARLY SULLIVAN WRIGHT GIZER & McRAE LLP
           18

           19
                Date:      January 30, 2020          __________/s/ Kevin S. Sinclair______________________
           20                                        Kevin S. Sinclair, Esq.

           21
                                                     __________/s/ Sophia S. Lau_________________________
           22                                        Sophia S. Lau, Esq.
           23

           24
                The substitution of attorney is hereby APPROVED and so ORDERED.
           25

           26
                         2-5-2020
           27
                Date: _____________________          ________________________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
           28

                                                                2
                                                  SUBSTITUTION OF ATTORNEY
532522.1
           1                                 CERTIFICATE OF SERVICE
           2

           3           I hereby certify that on January 30, 2020, the foregoing SUBSTITUTION OF

           4    ATTORNEY was submitted electronically for filing and/or service to all parties and counsel

           5    identified on the CM/ECF System via Electronic Notification.
           6

           7
                                                           _________/s/ D’Metria Bolden__________________
           8                                               D’Metria Bolden

           9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                               3
                                                SUBSTITUTION OF ATTORNEY
532522.1
